IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50728
                         Summary Calendar


IRA “JIM” M. HOMEWOOD ET AL.,

                                        Plaintiffs,


IRA “JIM” M. HOMEWOOD; RUFUS L. HUDGINS;
CLETON SHANNON, JR.; DAVID T. LEVAN;
KIM L. HILL; CARLOS JUAREZ; CAROLYN CURNOW,

                                         Plaintiffs-Appellants,

versus

TEXAS EDUCATIONAL FOUNDATION, INC.,
doing business as Gary Job Corps,

                                         Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-96-CV-569
                         - - - - - - - - - -
                             May 25, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     The Plaintiffs appeals the summary judgment dismissal of

their claims brought pursuant to Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971) and 42 U.S.C. § 2000e et seq.      The

Plaintiffs argue that the district court erred in determining


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50728
                                -2-

that Texas Educational Foundation, Inc., was not a state actor.

Inasmuch as plaintiff Juarez does not challenge the district

court’s decision with regard to his Title VII claims, they are

waived.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).

     We have reviewed the record and the parties’ briefs and

AFFIRM the district court’s judgment for essentially the same

reasons set forth by the district court.   Homewood et al. v.

Texas Educational Foundation, Inc., A 96-CA-569 SS (W.D. Tex.

July 23, 1997).

      AFFIRMED.